                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                    *
GREGORY B. MYERS, et al.,
                                                    *
        Appellants,
                                                    *
        v.                                                     Civil Action No. PX-18-2536
                                                    *
OFFIT KURMAN, P.A., et al.,
                                                    *
        Appellees.
                                      ******
                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is pro se Appellants Gregory B. Myers and Barbara Ann

Kelly’s (collectively, “Appellants”) “motion to file audio cd of bankruptcy court hearings and

oral ruling in lieu of a written transcript, or alternatively, motion to stay briefing until a written

transcript can be obtained.” ECF No. 12. Appellee Roger Schlossberg, Chapter 7 Trustee for the

bankruptcy estate of Gregory B. Myers (“the Trustee”) opposes the motion. ECF No. 13.

        Appellants argue that they should be permitted to submit audio files of their hearings in

bankruptcy court in lieu of a written transcript to avoid the cost of paying for transcription.

Appellants request in the alternative that briefing be stayed until they can have the hearings

“transcribed into written form in a manner that is not unduly burdensome and cost prohibitive.”

ECF No. 12 at 2.

        In opposition, the Trustee contends that pursuant to Federal Rule of Bankruptcy

Procedure 8009(b), Appellants were required to order a transcript of “such parts of the

proceeding. . . as the appellant[s] consider[] necessary for appeal,” make payment arrangements

to the court reporter, and file a copy of their transcript order with the clerk of the bankruptcy

court no later than August 29, 2018. However, Appellants did not raise their concerns about

obtaining a transcript until this Court denied Appellants’ emergency motion for extension of time

                                                   1
to file their opening brief. ECF No. 11. The Trustee also notes that because Appellants quote

from the bankruptcy court hearings in their opening brief, the Trustee cannot respond properly

without the benefit of a transcript. Moreover, Appellants appeal from a ruling of the bankruptcy

court based upon the as-yet untranscribed hearings, and so a verified copy is essential for review.

        The Trustee has the better of the argument. “Federal Rule of Bankruptcy Procedure

8009(b) requires appellants to order any transcripts considered necessary for the appeal within 14

days of filing a notice of appeal.” In re Silver Spring Family Med. Ctr., LLC, 550 B.R. 286, 290

(D. Md. 2016). Without a transcript of the proceedings, this Court lacks “a complete record to

review the bankruptcy court’s findings.” In re Harris, 464 F.3d 263, 269 (2d Cir. 2006); Bulmer

v. Bulmer, No. WDQ-13-1578, 2013 WL 5604311, at *2 (D. Md. Oct. 10, 2013) (“Because

[Appellant] appeals factual findings made by the Bankruptcy Court based on testimony and

evidence at a hearing . . . this Court cannot determine the merits of [the] appeal without the

hearing transcript.”). See also Davis v. Burke, No. AW-04-2015, 2005 WL 4014096, at *3 (D.

Md. Apr. 4, 2005), aff’d sub nom. In re Davis, 144 F. App’x 360 (4th Cir. 2005) (“[I]t would be

prejudicial for Defendants–Appellants if this Court reviewed the merits of this [bankruptcy

court] appeal in the absence of [a] trial transcript.”).

        While Appellants urge this Court to allow them to obtain transcription from a source

other than the court reporter, Federal Rule of Bankruptcy Procedure 8009(b) is clear that the

transcript must come from the court reporter. The Court does not find this requirement to be

“unduly burdensome” and sees no reason to depart from the Rule here.




                                                   2
     Accordingly, it is this 4th day of December, 2018, hereby ORDERED that:

1.      The Motion to File Audio CD of Bankruptcy Court Hearings and Oral Ruling in Lieu

        of a Written Transcript, or Alternatively, Motion to Stay Briefing Until a Written

        Transcript Can be Obtained filed by Plaintiffs GREGORY B. MYERS and

        BARBARA ANN KELLY (ECF No. 12) BE, and the same hereby IS, DENIED;

2.      The Clerk is DIRECTED to TRANSMIT copies of the Memorandum Opinion and

        this Order to Appellants and to counsel for the Appellees.



                                                                 /S/
                                          PAULA XINIS
                                          United States District Judge




                                             3
